DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species J in the reply filed on 11/12/2021 is acknowledged. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A-I and K, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 states that “at least some of the outer nodes of the first half of the organic unit cell structure are repositioned with respect to corresponding outer nodes a corresponding geometric unit cell structure in a first orientation,” and “at least some of the outer nodes of the second half of the organic unit cell structure are repositioned with respect to corresponding outer nodes the corresponding geometric unit cell 
Claim 15 states that the apparatus comprises an organic rhombic trigonal trapezohedron having a ductility greater than a corresponding geometric rhombic trigonal trapezohedron. It is unclear if the “corresponding geometric rhombic trigonal trapezohedron” is intended to be second implant that is part of the overall claimed apparatus, or if it is a reference device and not a part of the overall implant. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sack (US Pub. No. 2019/0151113).
	Sack discloses the following regarding claim 1: an implantable apparatus, comprising: a porous three-dimensional structure (Figs. 1-5, 22; para. 0126) shaped to be implanted in a patient's body (Figs. 1-5, 22; paras. 0056-0058, 0117-0119), the porous three-dimensional structure including a plurality of interconnected organic unit cells (Figs. 1-5, 22; paras. 0079-

    PNG
    media_image1.png
    507
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    687
    media_image2.png
    Greyscale

Figure A.

    PNG
    media_image3.png
    433
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    527
    599
    media_image4.png
    Greyscale

Figure B.

Sack discloses the following regarding claim 5: the implantable apparatus of claim 1, wherein at least one of the internal struts is curved along its length (Figs. 1-5; para. 0090).  
Sack discloses the following regarding claim 12: the implantable apparatus of claim 1, wherein the internal node is the only internal node of the porous three-dimensional structure that is internal with respect to the outer nodes (Fig. 22).  
Sack discloses the following regarding claim 13: the implantable apparatus of claim 1, wherein all of the internal struts intersect at the internal node (Figs. 1-5, 22; Figure A).  
Sack discloses the following regarding claim 16: the implantable apparatus of claim 1, further comprising a solid base (120), wherein the porous three-dimensional structure is attached to the solid base (Fig. 4; para. 0066).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sack in view of Pasini et al. (US Pub. No. 2017/0095337; hereinafter Pasini).
Regarding claims 2, 3, 6, and 15 Sack discloses the limitations of the claimed invention, as described above. Sack further discloses that all of the outer struts extend from and to a respective pair of the outer nodes along respective lengths (Figs. 1-5, 22). However, it does not disclose the claimed shapes, strut thicknesses, and outer strut lengths. Pasini teaches that it is well known in the art that the struts of structural bone implant devices are provided with pre-selected dimensions, different shapes, and constant strut thicknesses and varying lengths (Figs. 1A-2F; paras. 0009, 0079-0080, 0086, 0097, 0101-0103, 0115-0116, 0130, 0145), in order to ensure that the device will properly fit a particular patient’s anatomy and implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the struts and the shape of Sack to have constant thicknesses and differing lengths, as taught by Pasini, for the purpose of ensuring that the device will have the dimensions needed to properly fit a particular patient’s anatomy and implantation site. Regarding claim 15, the “corresponding geometric rhombic trigonal trapezohedron” is being interpreted as a reference device to compare to the claimed organic apparatus. Sack teaches in paras. 0124-0125 that the device can be made from a variety of different materials, which can be selected such that the ductility of the organic device is greater than the corresponding device.
Regarding claims 8-11, Sack discloses the limitations of the claimed invention, as described above. However, it is silent as to its porosity and pore size values. Pasini teaches a structural bone implant having a porosity between about 50% and about 75% (paras. 0028-0030, 0108-0117). Pasini further teaches the implant having a number of pores defined by the unit cells, wherein less than 14.3 percent of the pores have a pore size less than 0.1 mm (para. 0136); and fifty percent of the pores have a pore size that ranges from approximately 0.2 mm to approximately 0.7 mm (paras. 0133-0143). The sizes of the open cells and the pores are modified (Figs. 1A-2F; paras. 0007-0010) in conjunction with the above dimensions, for the purpose of providing the implant with the desired structural characteristics needed to suit its implantation site. It would have been an obvious matter of design choice to one 
In addition, it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal implant shapes and dimensions needed to achieve the desired results, such as properly fit the particular anatomy of a patient. Thus, absent some demonstration of unexpected results from the claimed parameters, shapes, and dimensions, the optimization of these features, would have been obvious at the time of applicant's invention in view of the teachings of Sack and Pasini. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. 
Regarding claim 11, Sack further teaches the outer struts cooperating to define a number of outer openings, and the internal struts cooperate with a number of the outer struts to form number of internal openings (Figs. 1-5, 22). The porous three-dimensional structure of Sack defines window sizes as a diameter of a circle positioned in the corresponding outer openings and inner openings, such that each of the struts that defines the outer openings and inner openings, respectively, is positioned on a tangent line of the circle (please see annotated Figure C, below, as an example of the approximate position of such circles); and the sizes of the windows are modified based on the density of the struts (para. 0086).


    PNG
    media_image5.png
    498
    679
    media_image5.png
    Greyscale

Figure C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774